Name: COMMISSION REGULATION (EC) No 156/95 of 30 January 1995 amending Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production;  animal product;  Europe;  economic policy
 Date Published: nan

 31 . 1 . 95 Official Journal of the European Communities No L 22/11 COMMISSION REGULATION (EC) No 156/95 of 30 January 1995 amending Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measure? for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3); Whereas, due to several new outbreaks of classical swine fever in Lower Saxony, the veterinary and trade restric ­ tions imposed by the German authorities have been enlarged to that area ; whereas, therefore, it is necessary to include that area in the exceptional support measures introduced by Regulation (EC) No 3146/94 ; Whereas it is appropriate to fix the number of fattened pigs, piglets and young piglets which can be delivered to the competent authorities in Lower Saxony and to establish the aid granted for the delivery of piglets and young piglets ; Whereas the restrictions on the free movement of live pigs have been operative for several weeks now in the zones in question, provoking a substantial increase in the weight of the animals and consequently leading to an intolerable situation where the welfare of the animals is concerned ; whereas retroactive application of this Regula ­ tion from 16 January 1995 is therefore justified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, 1 . Article 1 is replaced by the following : 'Article 1 1 . From 13 December 1994 producers may benefit, on request, from an aid granted by the competent German authorities for the delivery to them of fattened pigs falling under CN code 0103 92 19 weighing 120 kilograms or more on average per batch. 2. From 16 January 1995 producers may benefit, on request, from an aid granted by the competent German authorities for the delivery to them, of :  piglets falling under CN code 0103 91 10 weighing 25 kilograms or more on average per batch,  young piglets falling under CN code 010391 10 weighing 8 kilograms or more on average per batch. 3. The aid granted to the first 14 000 fattened pigs delivered in Bavaria, the first 10 500 fattened pigs deli ­ vered in Lower Saxony and the first 1 050 piglets and young piglets delivered in Lower Saxony is financed by the Community budget. 4. Germany is authorized to grant, in addition, at its own expense and on the terms laid down in this Regu ­ lation an aid for the following 6 000 fattened pigs delivered in Bavaria, the following 4 500 fattened pigs delivered in Lower Saxony and the following 450 piglets and young piglets delivered in Lower Saxony.' 2. In Article 2 'fattened pigs' is replaced by 'fattened pigs, piglets and young piglets'. 3 . In Article 5, the following paragraph is added : '3 . The aid provided for in Article 1 (2), at farm gate, shall be :  ECU 35 per head for piglets weighing 25 kilograms or more on average per batch,  ECU 30 per head for piglets weighing more than 24 kilograms on average per batch, but less than 25 kilograms,  ECU 28 per head for young piglets weighing 8 kilograms or more on average per batch,  ECU 24 per head for young piglets weighing more than 7,6 kilograms on average per batch, but less than 8 kilograms.' HAS* ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3146/94 is hereby amended as follows : (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 332, 22. 12. 1994, p. 23. No L 22/12 Official Journal of thc European Communities 31 . 1 . 95 Article 24. Article 7 is replaced by the following : 'Article 7 The competent authorities of Germany shall send the Commission each Wednesday the following informa ­ tion concerning the previous week :  number and total weight of fattened pigs delivered,  number and total weight of piglets delivered,  number and total weight of young piglets deli This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. vered. 5. The Annex is replaced by the Annex to this Regula ­ tion. It shall apply from 16 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX 1 . In Bundesland Bavaria, the Kreise :  Erding,  Freising,  Landshut (the city of Landshut included),  Muhldorf am Inn. 2. In Bundesland Lower Saxony, the protection zone 94/117 Drantum and surroundings in the Kreise Vechta and Cloppenburg.'